DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.10720185. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons sets forth below.
Regarding claim 1, the Patent application claim 1 recites a computer-implemented method for playing a digital video
mashup comprised of at least two video clips, wherein the digital video mashup is
represented by metadata comprising, for each video clip, a video clip access location, a video clip start and a video clip end time, the method comprising the steps of:
a. analyzing the metadata to determine a currently-playing embedded video player, a currently-playing video clip having a currently-playing video clip access location, a currently-playing video clip start time and a currently-playing video clip end time, a next-playing embedded video player, and a next-playing video clip having a next-playing video clip access location, a next-playing video clip start time and a next-playing video clip end time;
b. loading the currently-playing embedded video player and making the currently-playing embedded video player visible in an embedded video location;
c. loading the next-playing embedded video player, in the embedded video location, and making the next-playing embedded video player hidden;
d. loading the currently-playing video clip, in the currently-playing embedded video player, from the currently-playing video clip access location, at the currently-playing video clip start time; loading the next-playing video clip, in the next-playing embedded video player, from the next-playing video access location, at the next-playing video clip start time;
f. playing the loaded currently-playing video clip;
g. when the playing time reaches a time-mapped currently-playing video ending time, wherein the time-mapped currently-playing video clip ending time equals the currently-playing video clip end time less the currently-playing video clip start time plus [the]a total playing time of all previously played video clips, making the currently embedded video player hidden and the next-playing embedded video player visible; and
h. playing the loaded next-playing video clip.
Regarding claim 2, the limitation of claim 2 can be found in claim 2 of the parent application.
Regarding claim 4, the limitation of claim 4 can be found in claim 2 of the parent application.
Regarding claim 5, the limitation of claim 5 can be found in claim 3 of the parent application.
Regarding claim 6, the parent application claim 1 recites a computer-implemented method for playing a digital video mashup comprised of at least two video clips, wherein the digital video mashup is represented by metadata comprising, for each video clip, a video clip access location, a video clip start and a video clip end time, the method comprising the steps of:
a. analyzing the metadata to determine a currently-playing embedded video player, a currently-playing video clip having a currently-playing video clip access location, a currently-playing video clip start time and a currently-playing video clip end time, a next-playing embedded video player, and a next-playing video clip having a next-playing video clip access location, a next-playing video clip start time and a next-playing video clip end time;
b. loading the currently-playing embedded video player and making the currently-playing embedded video player visible in an embedded video location;
c. loading the next-playing embedded video player, in the embedded video location, and making the next-playing embedded video player hidden;
d. loading the currently-playing video clip, in the currently-playing embedded video player, from the currently-playing video clip access location, at the currently-playing video clip start time;
loading the next-playing video clip, in the next-playing embedded video player, from the next-playing video access location, at the next-playing video clip start time;
f. playing the loaded currently-playing video clip;
g. when the playing time reaches a time-mapped currently-playing video ending time, wherein the time-mapped currently-playing video clip ending time equals the currently-playing video clip end time less the currently- playing video clip start time plus [the]a total playing time of all previously played video clips, making the currently embedded video player hidden and the next-playing embedded video player visible; and
h. playing the loaded next-playing video clip.
Regarding claim 7, the limitation of claim 7 can be found in claim 2 of the parent application.
Regarding claim 9, the limitation of claim 9 can be found in claim 2 of the parent application.
Regarding claim 10, the limitation of claim 10 can be found in claim 3 of the parent application.
Claims 3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 720 185 in view of Sirpal (US Pat. No. 10, 444, 848).
Regarding claims 3 and 8, although the patent application discloses the claim limitation of claims 1 and 6, the application fails to specifically disclose muting sound of the digital video mashup during playing.
In the same field of endeavor Sirpal disclose muting sound of the digital video mashup during playing (see col. 29 lines 21-46).
Therefore in light of the teaching in Sirpal it would have been obvious and notoriously well known to mute sound of digital video mashup during playing in order to view the video without audio and to edit the video.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        July 21, 2022